Citation Nr: 1626703	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 
 
2. Entitlement to service connection for tinnitus. 
 
3. Entitlement to service connection for heart disease, variously claimed as coronary artery disease (CAD), atrial fibrillation, and congestive heart failure (CHF), to include as due to Agent Orange exposure, and secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1961 to April 1964 and from July 1968 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and January 2013, rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2011 decision addressed heart disease.  The Veteran filed a timely notice of disagreement in March 2011.  The RO issued a statement of the case (SOC) in September 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in October 2012.  Following receipt of additional evidence, a SSOC was issued in April 2013. 

The January 2013 decision addressed bilateral hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement in March 2013.  The RO issued a statement of the case (SOC) in February 2015.  The Veteran subsequently perfected his appeal with a VA Form 9 in April 2015.   

In January 2015, the Board remanded the Veteran's claim for service connection for heart disease, variously claimed as CAD, atrial fibrillation, and CHF, to include as due to exposure to Agent Orange, and secondary to diabetes mellitus.  A SSOC was issued in May 2015.

A SSOC was issued that addressed all issues on appeal in June 2015.  Subsequently in August 2015 a SSOC was issued that addressed the Veteran's claim for service connection for heart disease, and the case has now been returned to the Board for further appellate action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for heart disease, variously claimed as coronary artery disease (CAD), atrial fibrillation, and congestive heart failure (CHF), to include as due to Agent Orange exposure, and secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is etiologically related to military noise exposure.  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is etiologically related to military noise exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II. Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-40  (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Similarly, where as in this case, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Organic disease of the nervous system, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III. Factual Background and Analysis

The Veteran contends, in essence, that his current bilateral hearing loss disability and tinnitus can be attributed to his exposure to loud noise during service.  

The Veteran's service personnel records document that he was a machine operator, a bulldozer operator, and he received a sharpshooter badge.  His service treatment records do not contain reports of hearing loss or tinnitus, and the in-service audiograms are negative for findings of hearing loss. 

Private treatment records from February 2012, from Dr. P. M., of Texas Medical and Surgical Associates, were received and reviewed.  The Veteran reported hearing loss since the 1960's, with his left ear hearing loss greater than his right ear hearing loss.  The records also indicate the Veteran reported constant tinnitus bilaterally for over thirty years.  He had right ear moderate to severe high frequency sensorineural hearing loss, and in his left ear he had mild to severe high frequency sensorineural hearing loss.  

The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
60
LEFT
15
20
35
55
       55

Tympanometry results were within normal limits bilaterally.  Following review of the Veteran's claims file, Dr. M. opined that the Veteran's hearing loss is greater than the normal aging process, which corresponds with the Veteran's claim of exposure to higher than normal noise levels, and therefore, more likely than not occurred on active duty.   
 
Upon VA audiological evaluation in September 2012, the Veteran reported excessive noise exposure during service, in particular while serving as a heavy equipment operator.  He reported military noise exposure from bulldozers, air compressors, rock crushers and trucks.  He stated that he did not have hearing protection.  He indicated that tinnitus had been present for at least the prior 15 to 20 years.  He reported constant ringing in his ears bilaterally. 

The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
50
65
LEFT
15
20
35
60
70

Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Tympanometry testing suggested normal middle ear pressure and compliance bilaterally, however acoustic reflexes could not be tested due to artifact.  The test results were interpreted as indicating sensorineural bilateral hearing loss.  The Veteran reported difficulties hearing his wife speak, and that at a distance he is unable to hear at all. 

In November 2012, following a review of the Veteran's claim folder, the examiner noted the March 1964 audiogram was reviewed which revealed hearing within normal limits, with the exception of a 30 dB threshold at 4000 Hz in the left ear.   On the Veteran's re-enlistment audiogram in July 1968 the Veteran's hearing was within normal limits bilaterally.  The examiner noted the 30 dB threshold that was present in March 1964, was temporary in nature because it returned to normal limits in 1968.  On the Veteran's final separation audiogram in November 1969 he suggested hearing within normal limits bilaterally.  There were no significant changes in hearing thresholds during service.  No other information regarding the Veterans hearing was noted.  The examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not a result of noise exposure during military service.  

According to an August 2014 VA treatment record, the Veteran was seen for an audiology consult at which time he reported noise exposure during service.  The Veteran was wearing hearing aids that were roughly eight years old, and new hearing aids were ordered for him.  

The record evidence clearly shows that service connection is not barred by the criteria set forth in 38 C.F.R. § 3.385, in that the reports of VA and private audiometric evaluation conducted in September 2012 show right ear decibel losses in excess of 40 at the 2000 through 4000 Hz levels, and left ear decibel losses in excess of 40 at the 3000 through 4000 Hz levels.  Also, the February 2012 private audiometric report shows right ear and left ear decibel losses in excess of 40 at the 3000 through 4000 Hz levels.   

The Veteran has reported at both the private examination and VA examination, that he had excessive noise exposure during service, and has diminished hearing capacity in both ears and tinnitus on a constant basis.  

The Board finds, for purposes of this decision, that the conceded noise exposure in service, the positive nexus opinion with regard to bilateral hearing loss, the lay evidence attesting that the Veteran continued to experience diminished hearing since service, and subsequent manifestations of a bilateral hearing loss disability in 2012, as established by VA and private examination reports, raise a reasonable doubt as to the initial onset of the Veteran's bilateral hearing loss disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, in resolving all reasonable doubt in the Veteran's favor, the Board determines that a chronic bilateral hearing disability, identified as bilateral sensorineural hearing loss, was incurred in service and thus warrants a grant of service connection.
	
The VA examiner ultimately provided a negative nexus opinion, the underlying rationale noted was that there was no significant shift in hearing thresholds during service.  While the VA examiner did provide a rationale, the rationale implies that a lack of a shift in hearing thresholds during service indicates a negative nexus between service and the Veteran's current hearing loss.  This opinion is of limited probative value as it is conclusory and presupposes that a lack of shift in hearing thresholds indicates a lack of causation in a hearing disability.  

The private physician indicated that the Veteran's hearing loss levels are greater than the normal aging process, which corresponds with the Veteran's claim of exposure to higher than normal noise levels, and therefore, more likely than not occurred on active duty.  Additionally the Veteran has consistently reported hearing loss since the 1960's.  

The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b) , the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Veteran has in-service noise exposure and he is currently diagnosed with a type of hearing loss that is consistent with such in-service noise exposure.  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54.  

The Board also notes that the Veteran contends that his tinnitus was incurred as a result of his exposure to loud noise during his active military service.  The Veteran filed a claim seeking service connection for tinnitus in August 2014.  Service treatment records are negative for reports of tinnitus.  In a record from Dr. M. in February 2012, the Veteran reported constant tinnitus for at a minimum the prior thirty years.   At the September 2012, VA examination, the Veteran reported constant tinnitus for a minimum of the prior 20 years.  The Veteran is competent to report on symptoms of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370   (2002).  In light of the Board's findings in regard to hearing loss, the Board will resolve reasonable doubt in favor of the Veteran and also award service connection for tinnitus.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).   


ORDER

Entitlement to service connection for bilateral hearing loss, identified as bilateral sensorineural hearing loss, is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets any further delay, a remand is necessary to adequately adjudicate the Veteran's claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran was provided with a VA examination in September 2010.  At the examination, the examiner provided opinions that it was less likely than not that the Veteran's atrial fibrillation and CHF were caused by his service-connected diabetes mellitus type II.  This was based upon the medical finding that the Veteran's heart disease pre-existed his diagnosis of diabetes mellitus type II.  The examiner further determined that the Veteran did not have a diagnosis of ischemic heart disease, to include CAD and, therefore, presumptive consideration based upon Agent Orange exposure was not for application.  However, the examiner did not provide any opinions regarding whether the Veteran's atrial fibrillation and CHF were related to military service, to include Agent Orange exposure or whether his service-connected diabetes mellitus had aggravated his heart condition beyond its natural progression.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the September 2010 VA examiner determined that the Veteran's diagnosed heart disease did not meet the enumerated criteria for consideration of presumptive service connection for Agent Orange exposure, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such heart disease was directly related to the Veteran's military service, to include exposure to Agent Orange.  Because the Veteran's exposure to Agent Orange has been conceded and he does have a currently diagnosed heart condition, a finding of nexus is, thus, necessary for any favorable adjudication of the Veteran's claim, thereby requiring a medical opinion to determine if such nexus exists.  

In January 2015 the Board, finding that the September 2010 VA examination was inadequate for rating purposes, remanded the Veteran's claim so that an addendum opinion would be provided discussing whether the Veteran's atrial fibrillation and CHF is related to military service, to include conceded exposure to Agent Orange.  The remand instructions also instructed that an addendum opinion be provided regarding whether the service-connected diabetes mellitus type II aggravated the Veteran's atrial fibrillation and CHF beyond its natural progression.  

An addendum opinion was obtained in May 2015.  The examiner made an opinion with regard to the etiology of atrial fibrillation, and CHF. The examiner stated the "claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness." The rationale provided was that, the Veteran does not have congestive heart failure, and there is no evidence of aggravation of atrial fibrillation, as it is unchanged for many years.  The examiner stated that the CHF in 2010 was likely temporary and caused by the rapid ventricular response to atrial fibrillation.  The examiner concluded that atrial fibrillation is unrelated to service, or to AO exposure, providing the rationale that atrial fibrillation is idiopathic, and the Veteran's COPD is a known risk factor.   

The Board notes that the Dallas VAMC records are replete with references to diagnoses of CAD, CHF, and atrial fibrillation.  In a December 2014 and February 2015 treatment note, the Veteran was noted as having a history of CAD.  In March 2015, the Veteran was admitted to the hospital for an exacerbation of CHF.  A May 2015 anticoagulation clinic follow up notes the Veteran was seen for anticoagulation follow up appointment, and the indication for the anticoagulation was CHF and atrial fibrillation.  In an August 2015 treatment note, the Veteran's active diagnoses were: atrial fibrillation, diabetes mellitus, CHF, renal cancer, status post left nephrectomy, asthma, hypertension and hyperlipidemia. 
 
The examiner did not opine as to whether the currently diagnosed atrial fibrillation and CHF had its onset in service, or otherwise the result of a disease or injury in service, to include AO exposure.  The examiner did not render an opinion as to whether CHF or atrial fibrillation were aggravated by Diabetes.  Additionally, the VA treatment records indicate the Veteran does have CHF, therefore an opinion is necessary with regard to the etiology of CHF.  

Because the Veteran's exposure to Agent Orange has been conceded and he does have a currently diagnosed heart condition, a finding of nexus is, thus, necessary for any favorable adjudication of the Veteran's claim, thereby requiring a medical opinion to determine if such nexus exists.  As such, upon remand, the Veteran should be afforded an examination in order to determine whether the Veteran's atrial fibrillation and CHF is related to military service, to include conceded exposure to Agent Orange.
An opinion is necessary to determine whether the service-connected diabetes mellitus type II aggravated the Veteran's atrial fibrillation and CHF beyond its natural progression.  On the occasion that aggravation is determined to be present, the examiner is to determine the baseline severity of the Veteran's atrial fibrillation and CHF and compare it to the severity of that condition after such aggravation has been taken into account.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA  examination, with a cardiologist, in order to obtain an opinion regarding the etiology of the Veteran's diagnosed atrial fibrillation and CHF.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner/physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed atrial fibrillation and CHF had its onset in service, or is otherwise the result of a disease or injury in service, to include any relationship to conceded Agent Orange exposure while serving in the Republic of Vietnam.

An opinion should be given as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed atrial fibrillation and CHF were aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus type II.  A baseline for the condition before such aggravation must be provided. A rationale for all opinions should be set forth.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


